     2:18-cr-01017-DCN      Date Filed 05/26/20    Entry Number 326      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

UNITED STATES OF AMERICA                 ) CRIMINAL NO.: 2:18-cr-01017-DCN-1
                                         )
               v.                        )
                                         )
WENDELL WILKINS                          )


               MOTION FOR PRELIMINARY ORDER OF FORFEITURE
                          AS TO WENDELL WILKINS

       Pursuant to Fed. R. Crim. P. 32.2(b), the United States of America, by and through

its undersigned Assistant United States Attorney, Anne Hunter Young, moves this Court

for the entry of Preliminary Order of Forfeiture as to Wendell Wilkins (“Defendant”), based

upon the Defendant’s conviction of money laundering, in violation of 18 U.S.C. ' 1956.

       The Government further requests that such order be entered by this Court

sufficiently in advance of sentencing to permit time for the Government and the Defendant

to suggest revisions or modifications. Fed. R. Crim. P. 32.2(b)(2)(B) (AUnless doing so is

impractical, the court must enter the preliminary order sufficiently in advance of

sentencing to allow the parties to suggest revisions or modifications before the order

becomes final as to the defendant under Rule 32.2(b)(4).@)

                           [SIGNATURE PAGE TO FOLLOW]




                                            1
    2:18-cr-01017-DCN   Date Filed 05/26/20   Entry Number 326    Page 2 of 2




                                    Respectfully submitted,

                                    PETER M. MCCOY, JR.
                                    UNITED STATES ATTORNEY

                                    By:      s/Anne Hunter Young
                                           Anne Hunter Young (Fed I.D. #7258)
                                           Assistant United States Attorney
                                           United States Attorney s Office
                                           1441 Main Street, Suite 500
                                           Columbia, South Carolina 29201

May 26, 2020




                                       2
